DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Leonard Z. Hua (Reg. No. 69,247) on August 19, 2022.
The application has been amended as follows: 
1.  (Currently Amended)  A method for identifying and controlling a remote user equipment, comprising:
receiving, by a session management device, an interface message from a user plane function device, wherein the interface message comprises a Media Access Control (MAC) address of the remote user equipment, and wherein the remote user equipment is connected to a core network via a relay user equipment;
providing, by the session management device to the user plane function device, based on the MAC address of the remote user equipment, a policy for performing service control on packets from the remote user equipment, wherein the policy comprises a packet probing parameter, a user packet header update instruction, and a user equipment IP address assignment instruction, wherein the packet probing parameter comprises the MAC address, wherein the MAC address in the packet probing parameter is to be matched to the MAC address in a packet from the remote user equipment received via the relay user equipment for identifying that the packet is from the remote user equipment; 
receiving, by the user plane function device, the policy from the session management device;
receiving, by the user plane function device, an uplink packet from the remote user equipment via the relay user equipment, wherein the uplink packet comprises the MAC address;
matching, by the user plane function device, the MAC address in the uplink packet with the MAC address in the packet probing parameter to identify the uplink packet from the remote user equipment;
in response to the matching, performing, by the user plane function device, based on the policy, removal of a specific packet header from the uplink packet and/or insertion of a specific packet header into the uplink packet;
assigning, by the user plane function device based on the user equipment IP address assignment instruction of the policy, an IP address to the remote user equipment; and
sending, by the user plane function device, the uplink packet, wherein the uplink packet comprises the IP address assigned by the user plane function device as a source IP address.

4.  (Cancelled).

5.  (Currently Amended)  The method according to claim [[4]]1, wherein the specific packet header removed from a matched packet and/or the specific packet header inserted into a matched packet comprises at least one of the following headers: an Ethernet header, a Point-to-Point Protocol over Ethernet (PPPoE) header, a user datagram protocol (UDP) header, an Internet Protocol (IP) header, or a Generic Routing Encapsulation (GRE) header.

6.  (Cancelled).

7.  (Currently Amended)  A system for identifying and controlling a remote user equipment, comprising:
a session management device; and 
a user plane function device;
wherein the session management device is configured to: 
receive an interface message from the user plane function device, wherein the interface message comprises a Media Access Control (MAC) address of the remote user equipment, and wherein the remote user equipment is connected to a core network via a relay user equipment;
provide, to the user plane function device, based on the MAC address of the remote user equipment, a policy for performing service control on packets from the remote user equipment, wherein the policy comprises a packet probing parameter, a user packet header update instruction, and a user equipment IP address assignment instruction, wherein the packet probing parameter comprises the MAC address, wherein the MAC address in the packet probing parameter is to be matched to the MAC address in a packet from the remote user equipment received via the relay user equipment for identifying that the packet is from the remote user equipment; 
wherein the user plane function device is configured to: 
receive the policy from the session management device; 
receive an uplink packet from the remote user equipment via the relay user equipment, wherein the uplink packet comprises the MAC address;
match the MAC address in the uplink packet with the MAC address in the packet probing parameter to identify the uplink packet from the remote user equipment;
in response to the matching, perform, based on the policy, removal of a specific packet header from the uplink packet and/or insertion of a specific packet header into the uplink packet;
assign, based on the user equipment IP address assignment instruction of the policy, an IP address to the remote user equipment; and
send the uplink packetuplink packet comprises the IP address assigned by the user plane function device as a source IP address.


10.  (Cancelled).

11.  (Currently Amended)  The system according to claim [[10]]7, wherein the specific packet header removed from a matched packet and/or the specific packet header inserted into a matched packet comprises at least one of the following headers: an Ethernet header, a Point-to-Point Protocol over Ethernet (PPPoE) header, a user datagram protocol (UDP) header, an Internet Protocol (IP) header, or a Generic Routing Encapsulation (GRE) header.

12-20.  (Cancelled).

21. (New) A non-transitory computer-readable medium having processor-executable instructions stored thereon, wherein the processor-executable instructions, when executed, facilitate performance of the following:
receiving an interface message from a user plane function device, wherein the interface message comprises a Media Access Control (MAC) address of the remote user equipment, and wherein the remote user equipment is connected to a core network via a relay user equipment;
providing, based on the MAC address of the remote user equipment, a policy to the user plane function device, wherein the policy is for performing service control on packets from the remote user equipment, and wherein the policy comprises a packet probing parameter for identification of packets from the remote user equipment, a user packet header update instruction, and a user equipment IP address assignment instruction, wherein the packet probing parameter comprises the MAC address, wherein the MAC address in the packet probing parameter is for matching the MAC address in a packet from the remote user equipment received via the relay user equipment; 
instructing, via the user packet header update instruction of the policy, the user plane function device to remove a specific packet header from a matched packet and/or insert a specific packet header into a matched packet; and
instructing, via the user equipment IP address assignment instruction of the policy, the user plane function device to assign an IP address to the remote user equipment as a source IP address.

22. (New) The non-transitory computer-readable medium according to claim 21, wherein the specific packet header removed from a matched packet and/or the specific packet header inserted into a matched packet comprises at least one of the following headers: an Ethernet header, a Point-to-Point Protocol over Ethernet (PPPoE) header, a user datagram protocol (UDP) header, an Internet Protocol (IP) header, or a Generic Routing Encapsulation (GRE) header.

23. (New) The non-transitory computer-readable medium according to claim 21, wherein the remote user equipment does not support a subscriber identification module (SIM) card of an operator of the core network.

24. (New) The non-transitory computer-readable medium according to claim 21, wherein the IP address is to be used by the remote user equipment to replace the MAC address of the remote user equipment in a matched packet with the IP address.

25. (New) A non-transitory computer-readable medium having processor-executable instructions stored thereon, wherein the processor-executable instructions, when executed, facilitate performance of the following:
sending an interface message to a session management device, wherein the interface message comprises a Media Access Control (MAC) address of the remote user equipment, wherein the remote user equipment is connected to a core network via a relay user equipment;
receiving a policy from the session management device, wherein the policy comprises a packet probing parameter for identification of packets from the remote user equipment, a user packet header update instruction, and a user equipment IP address assignment instruction, wherein the packet probing parameter comprises the MAC address;
receiving an uplink packet from the remote user equipment via the relay user equipment, wherein the uplink packet comprises the MAC address;
matching the MAC address in the uplink packet with the MAC address in the packet probing parameter to identify the uplink packet from the remote user equipment; 
in response to the matching, performing, based on the policy, removal of a specific packet header from the uplink packet and/or insertion of a specific packet header into the uplink packet; 
assigning, based on the user equipment IP address assignment instruction of the policy, an IP address to the remote user equipment; and
sending the uplink packet, wherein the uplink packet comprises the assigned IP address as a source IP address.

26. (New) The non-transitory computer-readable medium according to claim 25, wherein the specific packet header removed from the uplink packet and/or the specific packet header inserted into the uplink packet comprises at least one of the following headers: an Ethernet header, a Point-to-Point Protocol over Ethernet (PPPoE) header, a user datagram protocol (UDP) header, an Internet Protocol (IP) header, or a Generic Routing Encapsulation (GRE) header.

27. (New) The non-transitory computer-readable medium according to claim 25, wherein the remote user equipment does not support a subscriber identification module (SIM) card of an operator of the core network.

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646